Grant, J.
Complainant is the executrix of her husband’s will, and filed this bill to obtain an interpretation ■ thereof. The testator, after providing for the payment of his debts, bequeathed the residue of his estate, real and personal, to complainant, and,—
“ After her death, or sooner, if she chooses to, to be divided- among my children or their heirs, share and share alike.”
Complainant insists that the absolute title to the property, both real and personal, was by this clause vested in her. We think there can be no ambiguity as to the intent of the testator. The will conveyed only a life-estate to complainant.- If he intended to devise the absolute title to complainant, the last clause of the above provision would be meaningless.1
The decree of the court below is affirmed, the costs to be paid out of the estate.
The other Justices concurred.

The testator left four minor children, and his estate was appraised at 811,779.28, The complainant introduced in evidence the statements of the deceased to the effect that he had- willed his property to his wife absolutely, to do with as she liked.